           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 1 of 14 Page ID #:809


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    ASHLEY E. JOHNSON, admitted pro hac vice
                   ajohnson@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
            7    Suite 2100
                 Dallas, TX 75201-2911
            8    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
            9
                 Attorneys for Defendant AT&T MOBILITY,
          10     LLC
          11                         UNITED STATES DISTRICT COURT
          12                        CENTRAL DISTRICT OF CALIFORNIA
          13                                  WESTERN DIVISION
          14     SETH SHAPIRO,                         CASE NO. 2:19-CV-8972 (CBM)
          15                     Plaintiff,            DEFENDANT AT&T MOBILITY
                                                       LLC’S REPLY IN SUPPORT OF ITS
          16          v.                               MOTION TO DISMISS THE
                                                       PLAINTIFF’S FIRST AMENDED
          17     AT&T MOBILITY LLC,                    COMPLAINT
          18                     Defendant.            Hearing:
                                                       Date:    July 28, 2020
          19                                           Time:    10:00 a.m.
                                                       Place:   350 West 1st Street, 8th Floor
          20                                                    Courtroom 8B
                                                                Los Angeles, CA 90012
          21                                           Judge:   Hon. Consuelo B. Marshall
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 2 of 14 Page ID #:810


            1                                              TABLE OF CONTENTS
            2                                                                                                                              Page
            3    I.     Introduction .......................................................................................................... 1

            4    II.    Mr. Shapiro Has Not Adequately Pled a Violation of the California
                        Constitutional Right of Privacy. ........................................................................... 2
            5
                        A.       Mr. Shapiro Errs in Contending that the Ninth Circuit Has
            6                    Approved Vague Allegations that a Plaintiff Had a Legally
                                 Protected Privacy Interest or a Reasonable Expectation of Privacy. ......... 2
            7
                        B.       Mr. Shapiro’s Conclusory Allegation of Intentional Conduct
            8                    Remains Insufficient To Plausibly Allege an Egregious Breach of
                                 Social Norms. ............................................................................................. 5
            9
          10     III.   Mr. Shapiro Has Not Adequately Pled a Violation of the CLRA. ....................... 7

          11            A.       Mr. Shapiro Has Not Adequately Pled He Sent a Compliant Notice
                                 and Demand Letter. .................................................................................... 7
          12
                        B.       Mr. Shapiro Has Not Adequately Pled Reliance. ...................................... 8
          13
                                 1.        Mr. Shapiro Errs in Contending that He Need Not Read or
          14                               Hear a Representation To Rely on It. .............................................. 8

          15                     2.        Mr. Shapiro Has Not Pled a Covered “Sale or Transaction”
                                           in Reliance on the Alleged Misrepresentations. .............................. 9
          16
                 IV.    Conclusion .......................................................................................................... 10
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                              i
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 3 of 14 Page ID #:811


            1                                           TABLE OF AUTHORITIES
            2                                                                                                                   Page(s)
            3    Cases

            4    Basmadjian v. Realreal, Inc.,
                   2018 WL 2761857 (N.D. Cal. June 8, 2018).............................................................. 7
            5
            6    Chevron Corp. v. Donziger,
                   2013 WL 4536808 (N.D. Cal. Aug. 22, 2013) ........................................................... 5
            7
                 Duste v. Chevron Prod. Co.,
            8      738 F. Supp. 2d 1027, 1045 (N.D. Cal. 2010) ............................................................ 5
            9
                 In re Facebook, Inc. v. Internet Tracking Litig.,
          10         956 F.3d 589 (9th Cir. 2020) ...................................................................................... 2
          11     In re Grand Jury Proceedings,
          12         40 F.3d 959 (9th Cir. 1994) ........................................................................................ 5
          13     Hensley-Maclean v. Safeway, Inc.,
          14       2014 WL 1364906 (N.D. Cal. Apr. 7, 2014) ............................................................ 10

          15     Hodson v. Mars, Inc.,
                   162 F. Supp. 3d 1016 (N.D. Cal. 2016) ...................................................................... 8
          16
          17     Meyer v. Glenmoor Homes, Inc.,
                   246 Cal. App. 2d 242 (1966) ...................................................................................... 6
          18
                 Mintz v. Mark Bartelstein & Associates Inc.,
          19
                   906 F. Supp. 2d 1017 (C.D. Cal. 2012) ...................................................................... 4
          20
                 Morgan v. AT&T Wireless Servs., Inc.,
          21       177 Cal. App. 4th 1235 (2009) ................................................................................... 7
          22
                 Outboard Marine Corp. v. Super. Ct.,
          23       52 Cal. App. 3d 30 (1975) .......................................................................................... 7
          24     Perkins v. LinkedIn Corp.,
          25        53 F. Supp. 3d 1190 (N.D. Cal. 2014) ........................................................................ 8

          26     Razuki v. Caliber Home Loans Inc.,
                   2018 WL 2761818 (S.D. Cal. June 8, 2018) .............................................................. 6
          27
          28     Rodas v. Porsche Cars N. Am., Inc.,
                   2014 WL 12596315 (C.D. Cal. Sept. 17, 2014) ......................................................... 7
Gibson, Dunn &
Crutcher LLP

                                                                            ii
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 4 of 14 Page ID #:812

                                                        TABLE OF AUTHORITIES
            1                                                 (continued)
            2                                                                                                                   Page(s)
            3
                 Ross v. AT&T Mobility, LLC,
            4      No. 19-cv-06669-JST ....................................................................................... 2, 3, 10
            5    Ruiz v. Gap, Inc.,
            6       540 F. Supp. 2d 1121 (N.D. Cal. 2008) ...................................................................... 6
            7    Scott-Codiga v. County of Monterey,
            8       2011 WL 4434812 (N.D. Cal. Sept. 23, 2011) ........................................................... 3

            9    Sotelo v. Rawlings Sporting Goods Co., Inc.,
                    2019 WL 4392528 (C.D. Cal. May 8, 2019) .............................................................. 7
          10
          11     Standard Oil Co. of Tex. v. United States,
                    307 F.2d 120 (5th Cir. 1962) ...................................................................................... 6
          12
                 United States v. Forrester,
          13       512 F.3d 500 (9th Cir. 2008) ...................................................................................... 2
          14
                 Waller v. Hewlett-Packard Co.,
          15       2011 WL 6325972 (S.D. Cal. Dec. 16, 2011) ............................................................ 7
          16     In re Yahoo Mail Litig.,
          17         7 F. Supp. 3d 1016 (N.D. Cal. 2014) ...................................................................... 4, 5
          18     In re Zynga Privacy Litig.,
          19         750 F.3d 1098 (9th Cir. 2014) .................................................................................... 2

          20     Statutes
          21     Cal. Civ. Code §1782(a)(2).............................................................................................. 7
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                                                                            iii
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 5 of 14 Page ID #:813


            1    I.      Introduction
            2            Mr. Shapiro’s Opposition fails to remedy the fatal defects of either of the two
            3    claims AT&T Mobility LLC (“AT&T”) moves to dismiss—violation of the California
            4    constitutional right to privacy and the California Consumer Legal Remedies Act
            5    (“CLRA”). Instead, he effectively seeks reconsideration of this Court’s prior ruling. This
            6    Court should decline to reconsider its prior holdings and dismiss these claims now with
            7    prejudice.
            8            This Court held that Mr. Shapiro’s privacy claim failed for two independent
            9    reasons:
          10           Mr. Shapiro’s allegations regarding his “account information,” “personal, legal,
          11             and business information,” and “confidential financial, business, and legal
          12             information” were “too vague for the Court to determine whether Plaintiff has a
          13             right to protection of such information under the California Constitution.” D.E.
          14             32 (“Shapiro I”) at 3.
          15           The Court could not “plausibly infer Defendant’s alleged acts constituted an
          16             egregious breach of social norms based on the Complaint’s conclusory allegation”
          17             regarding AT&T’s supposed intent. Shapiro I at 3-4.
          18     The allegations in the First Amended Complaint (“FAC”) utterly fail to correct these
          19     defects.
          20             The Court held that the CLRA claim also failed for two independent reasons:
          21           Mr. Shapiro had not pled that he satisfied the CLRA’s notice and demand
          22             requirement. Shapiro I at 8.
          23           Mr. Shapiro had not pled that he relied on any statement by AT&T in connection
          24             with a sale or transaction. Shapiro I at 10.
          25     Once again, the FAC fails to correct these defects.
          26             Mr. Shapiro’s Opposition, trying to save his FAC, reasserts the same arguments
          27     this Court already rejected. The Court should dismiss Mr. Shapiro’s privacy and CLRA
          28     claims with prejudice.

Gibson, Dunn &
Crutcher LLP

                                                               1
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 6 of 14 Page ID #:814


            1    II.   Mr. Shapiro Has Not Adequately Pled a Violation of the California
                       Constitutional Right of Privacy.
            2
                       A.     Mr. Shapiro Errs in Contending that the Ninth Circuit Has Approved
            3                 Vague Allegations that a Plaintiff Had a Legally Protected Privacy
                              Interest or a Reasonable Expectation of Privacy.
            4
                       This Court, in its previous opinion, held that Mr. Shapiro’s allegations regarding
            5
                 his “account information” and “confidential financial, business, and legal information”
            6
                 were “too vague for the Court to determine whether [Mr. Shapiro] has a right to
            7
                 protection” under the California Constitution. Shapiro I at 3. Mr. Shapiro’s Opposition
            8
                 does not even mention this Court’s prior holding, and it certainly does not point to any
            9
                 new allegation that should change the outcome. Instead, Mr. Shapiro incorrectly asserts
          10
                 that the Ninth Circuit’s decision in In re Facebook, Inc. v. Internet Tracking Litig., 956
          11
                 F.3d 589 (9th Cir. 2020) overruled, sub silentio, established law in this Circuit.
          12
                       In Facebook, the court considered a very specific alleged intrusion: an allegation
          13
                 that Facebook “compiled highly personalized profiles from sensitive browsing histories
          14
                 and habits,” and that it “acquir[ed] ‘an enormous amount of individualized data’ to
          15
                 compile a ‘vast repository of personal data.’” 956 F.3d at 603-04. The court applied the
          16
                 analysis of two prior cases addressing the privacy of browsing history. Id. at 604-05
          17
                 (citing United States v. Forrester, 512 F.3d 500 (9th Cir. 2008) and In re Zynga Privacy
          18
                 Litig., 750 F.3d 1098 (9th Cir. 2014)). The court concluded that the allegation that
          19
                 Facebook had compiled individuals’ “full-string, detailed URLs” was sufficient to
          20
                 survive a motion to dismiss. Id. at 605. It contrasted Zynga, which had found insufficient
          21
                 the plaintiffs’ allegations that Facebook and Zynga violated federal law by “allegedly
          22
                 disclos[ing] . . . the user’s Facebook IDs and the address of the Facebook webpage the
          23
                 user was viewing” when it clicked on a link to launch a Zynga game. Zynga, 750 F.3d
          24
                 at 1102–03. The Facebook court held that the case before it was distinguishable from
          25
                 Zynga’s “analysis of a reasonable expectation of privacy” because Zynga addressed
          26
                 disclosure of URLs that “revealed only that a Facebook user had clicked on a link to a
          27
                 gaming website,” while the URLs in Facebook could reflect “a full-string detailed
          28
                 URL,” including a user’s “Google search.” Facebook, 956 F.3d at 605. The Facebook
Gibson, Dunn &
Crutcher LLP

                                                             2
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 7 of 14 Page ID #:815


            1    decision was thus specific to the technical details of the browsing history at issue. It did
            2    not address, much less overrule, cases addressing generic allegations about “account
            3    information,” “CPNI,” or “private text messages” similar to the generic allegations Mr.
            4    Shapiro makes. FAC ¶¶ 203-05.
            5          Mr. Shapiro urges this Court to follow a Northern District of California decision
            6    that misconstrued Facebook. See Dkt. 39-1 (Ross v. AT&T Mobility, LLC, No. 19-cv-
            7    06669-JST (N.D. Cal.) (Dkt. 36)) (“Ross”). In Ross, the court noted that the Facebook
            8    court had rejected the argument that the plaintiff should have to plead “specific, sensitive
            9    information that Facebook collected,” rather than focusing on the “more general
          10     allegation that Facebook acquired an enormous amount of individualized data.” Ross at
          11     12. But, as explained above, the Facebook court’s conclusion that the allegations before
          12     it were adequate in the context of a challenge to Facebook’s alleged compilation of
          13     specific browsing history does not address the case law that requires specific allegations
          14     where email messages or financial records are involved. The Ross court’s broad reading
          15     of Facebook is inconsistent with the Ninth Circuit’s reaffirmation of Zynga. This Court
          16     should not read Facebook to overrule well-established law absent an indication from the
          17     Ninth Circuit that it intended to do so. This is particularly true given that Mr. Shapiro
          18     makes no allegations that AT&T “compile[d]” his data at all, even though such
          19     compilation was the key allegation in Facebook. Moreover, Facebook addressed
          20     allegations that the defendant intentionally compiled the information at issue—including
          21     allegations that “company executives were aware” of that compilation. 956 F.3d at 596.
          22     This starkly contrasts with Mr. Shapiro’s allegations of criminal acts by third parties and
          23     rogue actors alleged to be employed by AT&T. FAC ¶¶ 46-50.
          24           In addition, both the Ross court and Mr. Shapiro mistakenly conclude that
          25     conclusory assertions that CPNI is “sensitive information” establish a reasonable
          26     expectation of privacy in such data. Opp. at 7; Ross at 11. In particular, both note that
          27     the Federal Communications Act (“FCA”)—under which Mr. Shapiro separately has a
          28     claim—protects such information. Id. But AT&T’s motion is not directed at Mr.

Gibson, Dunn &
Crutcher LLP

                                                              3
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 8 of 14 Page ID #:816


            1    Shapiro’s FCA claim. Moreover, the FCA and the California constitutional right of
            2    privacy are not coterminous. The question on this motion is whether a general allegation
            3    that AT&T, through a supposed “employee,” “access[ed]” Mr. Shapiro’s CPNI suffices
            4    to allege the “specific private facts that were disclosed to the public.” FAC ¶ 97; Scott-
            5    Codiga v. County of Monterey, 2011 WL 4434812, at *7 (N.D. Cal. Sept. 23, 2011).1
            6    Mr. Shapiro fails to cite a single case that concludes that any data akin to CPNI—which
            7    provides information on, for example, the target and duration of telephone calls—meets
            8    this standard. And he certainly fails to plead any “specific private facts” that a hacker
            9    could glean from his CPNI. Cf. In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1040 (N.D.
          10     Cal. 2014) (requiring plaintiff to allege “with specificity the material in the content of”
          11     a message for it to be protected (emphasis in original)).
          12           Mr. Shapiro’s mischaracterization of the Yahoo decision highlights the flaw in his
          13     argument. Mr. Shapiro argues that Yahoo recognizes a “legally protected privacy interest
          14     in the personal financial and employment information contained in an email account.”
          15     Opp. at 8 (quoting Yahoo, 7 F. Supp. 3d at 1041). In fact, the Yahoo court stated that
          16     there “can be” a protected interest in such content, but dismissed the claim before it
          17     because plaintiffs’ allegations that they had a privacy interest in the specific content of
          18     their emails were “fatally conclusory.” Id. Mr. Shapiro’s pleading has the same flaw and
          19     warrants the same treatment. Mr. Shapiro’s reliance on Mintz v. Mark Bartelstein &
          20     Associates Inc., 906 F. Supp. 2d 1017 (C.D. Cal. 2012), is similarly flawed. Opp. at 8.
          21     Mr. Shapiro notes that the court’s decision in that case “recognized that unauthorized
          22     access to an email account itself breached legitimate privacy rights,” but he omits that
          23     the plaintiff there alleged specific content was contained in wrongly accessed emails;
          24     namely, the terms of the plaintiff’s employment, including his compensation. Mintz, 906
          25     F. Supp. 2d at 1033.
          26
          27
                 1
                   Mr. Shapiro’s assertion that unauthorized access to email would violate California
          28     Penal Code § 502 (Opp. at 8), even if true, similarly says nothing about the viability of
                 his privacy claim.
Gibson, Dunn &
Crutcher LLP

                                                             4
           Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 9 of 14 Page ID #:817


            1          Finally, Mr. Shapiro attempts to shift focus from his vague allegations to general
            2    allegations that a person’s email “could reveal” private information. Opp. at 9. But Mr.
            3    Shapiro’s obligation is to plead what specific information he contends AT&T’s conduct
            4    did reveal; not to speculate generally about the confidentiality of email. See Br. at 4
            5    (gathering cases). Mr. Shapiro asserts that he did plead with “sufficient specificity”
            6    because he alleged such generic categories as “private email correspondence with his
            7    spouse, family members, friends, and business associates.” Opp. at 13. But the law
            8    requires Mr. Shapiro to plead “specific email content in specific emails” so the Court
            9    can evaluate its sufficiency. Yahoo, 7 F. Supp. 3d at 1042.2 Because Mr. Shapiro fails to
          10     do so—and fails even to argue that the FAC differs in any material way from the
          11     Complaint this Court already held was too vague—this Court should dismiss his claim
          12     that AT&T violated his constitutional right of privacy.
          13           B.     Mr. Shapiro’s Conclusory Allegation of Intentional Conduct Remains
                              Insufficient To Plausibly Allege an Egregious Breach of Social
          14                  Norms.
          15           This Court previously rejected Mr. Shapiro’s privacy claim because the Court
          16     could not “plausibly infer Defendant’s alleged acts constituted an egregious breach of
          17     social norms based on the Complaint’s conclusory allegation” of intent. Shapiro I at 4.
          18     Here again, Mr. Shapiro declines to address the Court’s holding. Instead, Mr. Shapiro
          19     reasserts his conclusory allegation that AT&T “through its employees, intentionally
          20
          21     2
                   Mr. Shapiro appears to misunderstand AT&T’s point regarding In re Grand Jury
                 Proceedings, 40 F.3d 959, 962 (9th Cir. 1994). Mr. Shapiro alleges that hackers accessed
          22     his “financial accounts,” which revealed information regarding his “personal financial
                 transactions, account balances, and business activities.” FAC ¶ 205. In re Grand Jury
          23     holds that, “[i]n general, an American depositor has no reasonable expectation of privacy
                 in copies of his or her bank records.” Id. Mr. Shapiro observes that In re Grand Jury
          24     pertains to the “right of governmental entities” to access such records, but individuals
                 have more protection from government searches and seizures under the Fourth
          25     Amendment than they have under the California constitutional right of privacy. Opp. at
                 9-10; Chevron Corp. v. Donziger, 2013 WL 4536808, at *10 (N.D. Cal. Aug. 22, 2013).
          26     Since the Fourth Amendment does not generally protect bank records, it follows that
                 vague descriptions of records of “financial transactions, account balances, and business
          27     activities” (FAC ¶ 205) would be insufficient to plead an expectation of privacy under
                 the California Constitution, which offers less protection. In any event, Mr. Shapiro’s
          28     theory that In re Grand Jury is distinguishable because online bank records are more
                 private than paper bank records (Opp. at 9-10) is simply unsupported.
Gibson, Dunn &
Crutcher LLP

                                                            5
         Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 10 of 14 Page ID #:818


            1    invaded his privacy.” Opp. at 11 (emphasis removed). Mr. Shapiro’s failure to plausibly
            2    allege any facts to bolster this conclusory assertion warrants dismissal.
            3          This conclusory assertion further fails because the FAC is devoid of any plausible
            4    allegation that the alleged AT&T “employees” that Mr. Shapiro claims assisted the
            5    hackers acted within the scope of their employment or for the interest of AT&T in such
            6    misconduct. See, e.g., Duste v. Chevron Prod. Co., 738 F. Supp. 2d 1027, 1045 (N.D.
            7    Cal. 2010) (“If the employee inflicts an injury out of personal malice, the employee is
            8    not acting within the scope of employment.”). To the contrary, the “employees’” alleged
            9    conduct harmed AT&T and breached its policies.              Therefore, these conclusory
          10     allegations are not a basis to impute their supposed intent to AT&T. FAC ¶¶ 48, 50. See,
          11     e.g., Meyer v. Glenmoor Homes, Inc., 246 Cal. App. 2d 242, 264 (1966) (“The
          12     knowledge acquired by an agent who is acting adversely to his principal will not be
          13     attributed to the principal.”); Standard Oil Co. of Tex. v. United States, 307 F.2d 120,
          14     129 (5th Cir. 1962).
          15           When it comes to AT&T itself, Mr. Shapiro alleges that AT&T had failures in
          16     “hiring, training, and supervising staff” and failed to adopt “adequate security practices.”
          17     FAC ¶¶ 189, 220; see also id. ¶¶ 212-41. Because these allegations assert negligence,
          18     his attempt to distinguish the cases on which AT&T relies as negligence cases is
          19     unavailing. Opp. at 11-12. Further, he erroneously distinguishes Ruiz v. Gap, Inc., 540
          20     F. Supp. 2d 1121 (N.D. Cal. 2008), which held that negligently creating an “increased
          21     risk” that private information would be stolen did not amount to an egregious breach of
          22     social norms. Id. at 1128. Such an “increased risk” is all that Mr. Shapiro alleges here
          23     as to AT&T, as opposed to the criminal actors who stole his assets. Mr. Shapiro
          24     disagrees, characterizing Ruiz as only applying where no actual harm has yet occurred.
          25     Opp. at 12. But the key failing in the allegations in Ruiz, as here, is that the defendant
          26     did not intentionally disclose any information, but allegedly negligently created
          27     conditions in which criminals could take such information. 540 F. Supp. 2d at 1128.
          28     Accordingly, Ruiz requires dismissal here. See also Razuki v. Caliber Home Loans Inc.,

Gibson, Dunn &
Crutcher LLP

                                                              6
         Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 11 of 14 Page ID #:819


            1    2018 WL 2761818, at *1 (S.D. Cal. June 8, 2018) (similar). Mr. Shapiro has failed to
            2    plausibly plead that AT&T engaged in any conduct so serious in nature, scope, and
            3    impact as to constitute an egregious breach of social norms.
            4    III.   Mr. Shapiro Has Not Adequately Pled a Violation of the CLRA.
            5           A.    Mr. Shapiro Has Not Adequately Pled He Sent a Compliant Notice
                              and Demand Letter.
            6
                        Mr. Shapiro attempts to recharacterize his pre-litigation letter as a CLRA-
            7
                 compliant notice and demand, asserting alternatively that he made a proper demand or
            8
                 that this Court should excuse his failure to do so. Neither plea is persuasive.
            9
                        First, Mr. Shapiro offers no reasoning or authority for construing the words
          10
                 “[a]bsent appropriate relief” in his letter as a “[d]emand that [AT&T] correct, repair,
          11
                 replace, or otherwise rectify the goods or services alleged to be in violation.” Cal. Civ.
          12
                 Code §1782(a)(2). Such language does not demand anything of AT&T, much less give
          13
                 it “sufficient opportunity to correct or replace a deficient product.” Sotelo v. Rawlings
          14
                 Sporting Goods Co., Inc., 2019 WL 4392528, at *6 (C.D. Cal. May 8, 2019). It also does
          15
                 not “demand how defendant should correct its alleged violations of the CLRA.”
          16
                 Basmadjian v. Realreal, Inc., 2018 WL 2761857, at *4 (N.D. Cal. June 8, 2018)
          17
                 (emphasis added); see also Br. at 12. Accordingly, Mr. Shapiro’s plea to defer this
          18
                 question to a jury is meritless. Where the unambiguous terms of the letter—which Mr.
          19
                 Shapiro does not dispute this Court can properly consider on a motion to dismiss—do
          20
                 not contain any demand, speculation about what a jury might find does not save the
          21
                 defective claim from dismissal.
          22
                        Mr. Shapiro purports to distinguish case law AT&T cites by noting that in some
          23
                 cases, plaintiffs failed to give adequate notice instead of, or in addition to, failing to
          24
                 make an appropriate demand. Opp. at 15-16. But the CLRA requires both notice and an
          25
                 adequate demand. Mr. Shapiro’s suggestion that his satisfaction of one of the
          26
                 requirements of Section 1782(a) excuses him from satisfying the other is unsupported.
          27
                        Finally, Mr. Shapiro urges this Court, in the alternative, to dismiss without
          28

Gibson, Dunn &
Crutcher LLP

                                                             7
         Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 12 of 14 Page ID #:820


            1    prejudice and allow him to send a belated letter to salvage this claim. He wrongly argues
            2    that the California Court of Appeal’s decision in Morgan v. AT&T Wireless Servs., Inc.,
            3    177 Cal. App. 4th 1235 (2009), requires this result. Opp. at 14-15. This Court plainly
            4    has discretion regarding whether a dismissal should be with or without prejudice. See,
            5    e.g., Rodas v. Porsche Cars N. Am., Inc., 2014 WL 12596315, at *4 (C.D. Cal. Sept. 17,
            6    2014); Waller v. Hewlett-Packard Co., 2011 WL 6325972, at *6 (S.D. Cal. Dec. 16,
            7    2011). Mr. Shapiro claims to have suffered the alleged harm over two years ago, and
            8    brought this suit nearly nine months ago. To permit him to send a new letter now would
            9    run afoul of the purpose of the notice provision: to “facilitate precomplaint settlements
          10     of consumer actions wherever possible.” Outboard Marine Corp. v. Super. Ct., 52 Cal.
          11     App. 3d 30, 41 (1975). The Court should dismiss Mr. Shapiro’s CLRA claim with
          12     prejudice.
          13           B.     Mr. Shapiro Has Not Adequately Pled Reliance.
          14                  1.     Mr. Shapiro Errs in Contending that He Need Not Read or
                                     Hear a Representation To Rely on It.
          15
                       Mr. Shapiro does not dispute that he did not plead that he read the Privacy Policy
          16
                 that he allegedly relied on. Instead, he insists that he “did not need to plead that he read
          17
                 AT&T’s 2006 Privacy Policy” to allege that he acted in reliance on it. This is nonsense.
          18
                       A person cannot rely on a statement he or she neither heard nor saw. Mr. Shapiro
          19
                 offers no explanation, much less authority, for taking such position. Mr. Shapiro argues
          20
                 that Hodson v. Mars, Inc., 162 F. Supp. 3d 1016 (N.D. Cal. 2016), holds that “reliance
          21
                 can be inferred when a defendant makes misrepresentations about a material fact.” Opp.
          22
                 at 16. That is not correct. In fact, Hodson holds only that a court can infer that the
          23
                 plaintiff read the label on a product where the plaintiff pled that he “saw the product
          24
                 packaging and labeling as well as the signage in retail stores where he purchased” the
          25
                 product. 162 F. Supp. 3d at 1023. Even if a privacy policy were akin to a short label,
          26
                 such that seeing it necessarily suggested reading it, Mr. Shapiro has not even pled that
          27
                 he saw the Privacy Policy. Instead, his Opposition asserts that he needs only to show
          28

Gibson, Dunn &
Crutcher LLP

                                                             8
         Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 13 of 14 Page ID #:821


            1    that he “relied on its existence.” Opp. at 16. But Mr. Shapiro’s CLRA theory is that
            2    AT&T misrepresented to him that his “confidential data would be safeguarded and
            3    protected.” FAC ¶ 246. The fact that a Privacy Policy existed does not represent anything
            4    about what protections, if any, AT&T described in the policy.
            5          Mr. Shapiro argues that AT&T has no binding case that involves both the CLRA
            6    and a claim of reliance on a statement in a policy in which a court held that a plaintiff
            7    must read a representation before it can rely on it. Opp. at 17. But this is a matter of
            8    common sense applicable to all reliance requirements, not a complicated proposition
            9    only applicable in narrow factual contexts for certain statutes. In Perkins v. LinkedIn
          10     Corp., 53 F. Supp. 3d 1190, 1220 (N.D. Cal. 2014), for example, the court cites a string
          11     of cases addressing the UCL, the CLRA, and California’s False Advertising Law, many
          12     of which treat one or more of these claims in tandem. The court holds that, “[t]o make
          13     the reliance showing, this Court has consistently held that plaintiffs in misrepresentation
          14     cases must allege that they actually read the challenged representations.” Id. (gathering
          15     cases); see also Br. 13-15 (gathering cases). Mr. Shapiro has now demonstrated two
          16     times that he cannot plausibly plead reliance. His inability to assert an actionable
          17     misrepresentation that he relied upon prior to entering into a wireless agreement with
          18     AT&T defeats his CLRA claim. It is time to dismiss his claim with prejudice.
          19                  2.     Mr. Shapiro Has Not Pled a Covered “Sale or Transaction” in
                                     Reliance on the Alleged Misrepresentations.
          20
                       Mr. Shapiro also has not pled that he made a “sale or transaction” covered by the
          21
                 CLRA. Here again, Mr. Shapiro disregards the Court’s prior holding that his “decision
          22
                 not to cancel his account in 2018 is not a sale or transaction for purposes of the CLRA.”
          23
                 Shapiro I at 10. He does not allege that AT&T misrepresented or omitted material
          24
                 information at or before the moment he entered into a wireless service agreement with
          25
                 AT&T and became a customer. Instead, he attempts for the first time in his Opposition
          26
                 to recharacterize his decision not to cancel his account as a sale by claiming that his
          27
                 purchase of a new iPhone somehow “reactivated” his account which then supposedly
          28

Gibson, Dunn &
Crutcher LLP

                                                             9
         Case 2:19-cv-08972-CBM-FFM Document 41 Filed 07/14/20 Page 14 of 14 Page ID #:822


            1    “made possible the subsequent SIM swaps and the $1.9 million loss” and “caused [him]
            2    to incur additional monthly subscriber fees.” Opp. at 18-19. These assertions reaffirm
            3    that Mr. Shapiro’s claim is still that the decision not to cancel the account—not the
            4    purchase of a phone—was the key decision for purposes of his claim. Indeed, the FAC
            5    specifically bases the CLRA claim on the allegation that “AT&T’s wireless service did
            6    not protect and/or safeguard Mr. Shapiro’s data from unauthorized access,” not on any
            7    allegation about a flawed or defective phone. FAC ¶ 247. Because Mr. Shapiro alleges
            8    that he was harmed by inadequate security on AT&T’s wireless service, not by any
            9    defect in the phone, he has not pled a covered sale or transaction.3
          10           Notably, while Mr. Shapiro submits the Ross decision with respect to his privacy
          11     claim, he ignores Ross’s dismissal of the CLRA claim on similar grounds to those AT&T
          12     raises here. In Ross, the court held that “‘it is the defendant’s pre-sale representations
          13     and omissions that matter under the CLRA.’” Ross at 26 (quoting Hensley-Maclean v.
          14     Safeway, Inc., 2014 WL 1364906, at *7 (N.D. Cal. Apr. 7, 2014) (emphasis added by
          15     Ross)). In Ross, as here, the plaintiff could allege only that he continued his AT&T
          16     service despite the alleged misrepresentation. Ross at 26. The Ross court rejected that
          17     theory and dismissed the CLRA claim. The same result is appropriate here.
          18     IV.   Conclusion
          19           For all of the reasons outlined above and in its moving papers, AT&T respectfully
          20     requests that the Court dismiss Mr. Shapiro’s privacy and CLRA claims with prejudice.
          21
          22     Dated: July 14, 2020                    By:    /s/ Ashley E. Johnson
                                                               Marcellus McRae
          23                                                   Ashley E. Johnson
          24                                                   Attorneys for Defendant
                                                               AT&T MOBILITY LLC
          25
          26     3
                  Mr. Shapiro argues, in the alternative, that he at least suffered the harm of a phone that
                 he would not have purchased absent the supposed misrepresentations about AT&T’s
          27     security. Opp. at 18. He does not allege that he would have not purchased a phone in the
                 FAC. See FAC ¶ 36. In any event, this argument is unavailing for the reasons noted
          28     above. But even assuming otherwise, this argument would require dismissal of his
                 CLRA claim to the extent it seeks recovery of anything more than the cost of the iPhone.
Gibson, Dunn &
Crutcher LLP

                                                            10
